   Case: 2:18-cr-00052-ALM Doc #: 50 Filed: 03/05/21 Page: 1 of 9 PAGEID #: 313




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

UNITED STATES OF AMERICA,                        :
                                                 : Case No. 2:18-cr-00052
               Plaintiff,                        :
                                                 : CHIEF JUDGE ALGENON L. MARBLEY
       v.                                        :
                                                 :
MICHAEL ANTHONY BOWMAN,                          :
                                                 :
               Defendant.                        :

                                     OPINION & ORDER

                                     I.      INTRODUCTION

       This matter comes before the Court on Defendant Michael Anthony Bowman’s Motion for

Compassionate Release. (ECF No. 47). For the following reasons, Defendant’s Motion for

Compassionate Release is GRANTED. (Id.).

                                      II.    BACKGROUND

       On January 18, 2019, Mr. Bowman was sentenced to 60 months of imprisonment and 5

years of supervised released for distribution of cocaine and possession of a firearm in furtherance

of a drug trafficking crime, in violation of 18 U.S.C. § 924 (c)(1)(A)(i). (ECF No. 40). His

anticipated release date is May 19, 2022. (ECF No. 48).

       Mr. Bowman has a painful and growing hernia in his lower groin. (ECF No. 47). His doctor

recommended that he receive an open inguinal hernia repair with mesh. (Id. at 3). On August 28,

2019, however, the Bureau of Prisons (“BOP”) disapproved of the surgery, noting that the

procedure “was found not to meet BOP criteria at this time.” (Id.). Mr. Bowman continued seeking

medical advice as his condition worsened. On September 18, 2020, a physician again

recommended surgery. (Id. at 4). As of December 2020, Mr. Bowman continues to wait for the




                                                1
   Case: 2:18-cr-00052-ALM Doc #: 50 Filed: 03/05/21 Page: 2 of 9 PAGEID #: 314




recommended treatment and has received no written decision about his request for surgery from

BOP. (Id.). In addition, Mr. Bowman has prediabetes, hypertension, and is a former heavy smoker,

indicating his susceptibility to severe illness if he contracted COVID-19. (Id.).

       On January 18, 2021, the Government filed a Response in Opposition. (ECF No. 48). The

Government opposes release because the BOP is in a better position than courts to assess the

multiple factors at issue in release determinations and that Mr. Bowman has not demonstrated that

release is warranted under § 3582(c)(1)(A). (Id.).

                                 III.    STANDARD OF REVIEW

       Pursuant to 18 U.S.C. § 3582(c)(1)(A), a sentencing court may “reduce the term of

imprisonment” of a defendant for “extraordinary and compelling reasons” once the exhaustion

requirement or 30-day waiting requirement has been satisfied. 18 U.S.C. § 3582(c)(1)(A); United

States v. Alam, 960 F.3d 831, 834 (6th Cir. 2020). A district court’s decision under §

3582(c)(1)(A) will be reviewed for abuse of discretion, and a district court “must supply ‘specific

factual reasons’” in support of its compassionate release decision. United States v. Jones, 980 F.3d

1098, 1113 (6th Cir. Nov. 20, 2020). In United States v. Jones, the Sixth Circuit recently clarified

the mechanics of compassionate review under 18 U.S.C. § 3582, where an incarcerated person has

brought a motion on his own behalf. In Jones, the Sixth Circuit announced that U.S.S.G. §

1B1.13 is no longer considered an “applicable” policy statement “in cases where incarcerated

persons file their own motions in district court for compassionate release.” Id. at 1101.

       The Jones court set forth a three-step framework for district courts to follow when

considering motions for compassionate release. Id. at 1103. First, district courts must find whether

“extraordinary and compelling reasons warrant” a sentence reduction. Id. Second, a court must

determine whether the reduction is consistent with applicable policy statements issued by the



                                                 2
   Case: 2:18-cr-00052-ALM Doc #: 50 Filed: 03/05/21 Page: 3 of 9 PAGEID #: 315




Sentencing Commission. Id. Given that the Jones court found that U.S.S.G. § 1B1.13 was no

longer applicable to motions brought by incarcerated persons on their own behalf, federal district

courts may now skip this step in those instances and “have full discretion to define ‘extraordinary

and compelling’ without consulting the policy statement.” Id. at 1109. Third, a court must consider

the factors set forth in 18 U.S.C. § 3553(a) and determine whether, in the court's discretion, the

reduction authorized by the statute is “warranted in whole or in part under the particular

circumstances of the case.” Id. at *6 (quoting Dillon v. United States, 560 U.S. 817, 827 (2010)).

                                    IV.     LAW & ANALYSIS

                        A.     Exhaustion of Administrative Remedies

       Pursuant to 18 U.S.C. § 3582(c)(1)(A), a sentencing court may reduce a term of

imprisonment, but only “after the defendant has fully exhausted all administrative rights to appeal

a failure of the Bureau of Prisons to bring a motion on the defendant’s behalf or the lapse of 30

days from the receipt of such a request by the warden of the defendant’s facility.” 18 U.S.C.

§ 3582(c)(1)(A); see also Alam, 960 F.3d at 832. The Sixth Circuit held that this requirement is

not a jurisdictional rule, but a claim-processing rule that “binds the courts only when properly

asserted and not forfeited.” Alam, 960 F.3d at 833. In Alam, the statute’s requirement was

characterized by the Sixth Circuit as a “mandatory condition.” Id. at 834.Here, Mr. Bowman

submitted a request to the warden for release on September 30, 2020, and it has gone unanswered.

(ECF No. 47). He moved for compassionate release on December 9, 2020. Thus, the

administrative-exhaustion requirement is fulfilled.

                        B.     Extraordinary and Compelling Reasons

       Under the analysis set forth in Jones, this Court must first determine whether

“extraordinary and compelling reasons” warrant a reduction in sentence under 18 U.S.C. §



                                                3
    Case: 2:18-cr-00052-ALM Doc #: 50 Filed: 03/05/21 Page: 4 of 9 PAGEID #: 316




3852(c)(1)(A)(i). This court has “full discretion to define ‘extraordinary and compelling’” without

consulting the policy statement § 1B1.13.” Jones, 2020 WL 6817488, at *9.

        In his Motion, Mr. Bowman seeks release for two health-related reasons. First, multiple

medical professionals have recommended surgery for his hernia treatment, but thus far, the BOP

has not provided any guidance on scheduling this needed surgical treatment. Second, Mr. Bowman

has prediabetes, hypertension, and is a former heavy smoker, thus placing him among the

individuals identified by the Centers for Disease Control (“CDC”) who might be at an increased

risk for severe illness from COVID-19.1

        In opposition, the Government argues that Mr. Bowman has not demonstrated

“extraordinary and compelling reasons” justifying his release because his hernia should be treated

in the BOP system. The Government does not respond directly to Mr. Bowman’s discussion of his

other health conditions—i.e., prediabetes, hypertension, and a history of heavy smoking.

        As an initial matter, this Court recognizes the devastating impact of the COVID-19

pandemic and that prison populations are subject to heightened vulnerability. The spread of

COVID-19 in prisons has been well documented, and Lexington FMC, where Mr. Bowman is

confined, has eighteen active cases of COVID-19 among the incarcerated population and five

active cases among staff as of February 3, 2021. Nine incarcerated people have also died of

COVID-19 in the care of Lexington FMC, and 732 incarcerated individuals and 70 staff members

have contracted the virus since the pandemic began, placing it among the worst COVID outbreaks

in federal prisons.2




1
  See CDC, People Who Are at Higher Risk for Severe Illness, https://www.cdc.gov/coronavirus/2019-ncov/need-
extra-precautions/people-with-medical-conditions.html, last accessed 3/5/2021 at 4:39 PM.
2
  See BOP, COVID-19 Coronavirus, https://www.bop.gov/coronavirus, last accessed 3/5/2021at 4:39 PM.

                                                      4
    Case: 2:18-cr-00052-ALM Doc #: 50 Filed: 03/05/21 Page: 5 of 9 PAGEID #: 317




        With respect to Mr. Bowman’s prediabetes, hypertension, and a history of heavy smoking,

the CDC has indicated that individuals with these conditions might be at a higher risk for severe

illness from COVID-19.3 Mr. Bowman’s hernia does not place him at a greater risk for severe

illness from COVID-19, but he does not argue that it does. Rather, he seeks release for a much-

needed surgery, which is particularly urgent given that BOP has been unable to schedule this

surgery while managing its pandemic response efforts.

        This Court has discretion to determine for itself whether an incarcerated person has

presented “extraordinary and compelling reasons” within the meaning of the First Step Act, and

this Court finds that the need for surgery coupled with the fact that the BOP has not yet responded

to Mr. Bowman’s request for medical attention constitute “extraordinary and compelling reasons.”

(See ECF No. 47 at 3 (“[A]ccording to an Administrative Note dated August 28, 2019, the BOP

disapproved the surgery, noting only that the procedure ‘was found not to meet BOP criteria at this

time’”). In addition, as far as the COVID-19 pandemic is concerned, Mr. Bowman’s prediabetes,

hypertension, and history of heavy smoking might place him at an increased risk of severe illness

or death if he contracts COVID-19 and therefore constitute “extraordinary and compelling

reasons” as well.

                                C. Section 3553 Sentencing Factors Analysis

        When an incarcerated person demonstrates “extraordinary and compelling reasons” which

could justify a reduction in sentence, this Court must also consider “all relevant § 3553(a) factors

before rendering a compassionate release decision.” Jones, 2020 WL 6817488, at *11. A court

does not need to “specifically articulat[e]” every single § 3553(a) factor in its analysis; rather, the

record “as a whole” must indicate that the pertinent factors were taken into account by the


3
 See CDC, People Who Are at Higher Risk for Severe Illness, https://www.cdc.gov/coronavirus/2019-ncov/need-
extra-precautions/people-with-medical-conditions.html, last accessed 3/5/2021 at 4:39 PM.

                                                      5
   Case: 2:18-cr-00052-ALM Doc #: 50 Filed: 03/05/21 Page: 6 of 9 PAGEID #: 318




court. Id. For a reviewing court, the record as a whole will constitute both the original sentencing

proceeding and the compassionate release decision. Id. at *11–12.

       Section 3553(a) instructs a court to consider:

       (1) the nature and circumstances of the offense and the history and characteristics of the
           defendant;

       (2) the need for the sentence imposed—

               (A) to reflect the seriousness of the offense, to promote respect for the law, and to
                   provide just punishment for the offense;

               (B) to afford adequate deterrence to criminal conduct;

               (C) to protect the public from further crimes of the defendant; and

               (D) to provide the defendant with needed educational or vocational training,
                   medical care, or other correctional treatment in the most effective manner;

       (3) the kinds of sentences available;

       (4) the kinds of sentence and the sentencing range established for ... the applicable category
           of offense committed by the applicable category of defendant as set forth in the
           guidelines ...;

       (5) any pertinent policy statement ... issued by the Sentencing Commission ...;

       (6) the need to avoid unwarranted sentence disparities among defendants with similar
           records who have been found guilty of similar conduct; and the need to provide
           restitution to any victims of the offense.

18 U.S.C. § 3553(a).

       In support of his Motion for Compassionate Release, Mr. Bowman argues that a reduction

in his sentence would not diminish the seriousness of the offense or present a risk to the public.

While incarcerated, Mr. Bowman’s conduct has been nothing short of exemplary. He has

maintained clear conduct throughout his term of incarceration, held various jobs, completed

several education courses, including the 500-hour Dual Diagnosis Residential Drug Abuse

Treatment Program, even becoming a mentor to other program participants. (ECF No. 47 at 12).

                                                 6
      Case: 2:18-cr-00052-ALM Doc #: 50 Filed: 03/05/21 Page: 7 of 9 PAGEID #: 319




He also completed his Financial Responsibility Program obligations. (Id.). Outside of his

incarceration, Mr. Bowman is the only surviving parent to his young daughter and, if released,

would return to his home in Columbus, Ohio, to care for his daughter.

         Mr. Bowman also acknowledges that he was convicted for a serious offense involving

firearms that warranted a significant penalty, but notes that none of the firearms were used to

threaten or harm anyone. (Id.).

         The Government opposes release. It notes that during the execution of the search warrant,

a loaded handgun was located near Mr. Bowman; as a convicted felon, he is not permitted to be in

possession of any type of firearms. (ECF No. 48 at 4). The search warrant also resulted in the

discovery of additional handguns, along with drugs, drug paraphernalia, and U.S. currency. (Id. at

5).

         Mr. Bowman is set to be released on May 19, 2022. (ECF No. 48 at 4). On June 11, 2018,

Mr. Bowman pled guilty to Ct. 1, Possession with Intent to Distribute more than 500 grams of

Cocaine, in violation of 21 USC 841(a)(1) and (841(b)(1)(b)(ii), and to Ct. 2, Possession of a

Firearm in Furtherance of a Drug Trafficking Crime, in violation of 18 USC 924(c)(1)(a)(i). At his

sentencing hearing, this Court considered the Defendant’s mental health, mitigating circumstances

surrounding the underlying events, and the nature and extent of the Defendant’s criminal record.

(ECF No. 24). This Court also considered the need to protect the public safety in imposing a

sentence. (Id.). In imposing its sentence, this Court considered all of the Section 3553(a) factors,

but emphasized seriousness of the offense, the nature and characteristics of the defendant including

his age, mental health condition, and extensive criminal record, and the need to protect public

safety. (Id.).




                                                 7
   Case: 2:18-cr-00052-ALM Doc #: 50 Filed: 03/05/21 Page: 8 of 9 PAGEID #: 320




       This Court must consider both the health risk to the individual and the interests served by

continued incarceration based on the nature and seriousness of the offense.

       On the one hand, the underlying offense to which Mr. Bowman pled guilty is extremely

serious. On the other hand, the severity of Mr. Bowman’s health conditions, the urgency of his

needed surgery, and his significant post-offense rehabilitative efforts are dispositive here.

Moreover, his other health conditions undoubtedly put him at a much greater risk for severe illness

if he contracts COVID-19, and this risk is non-trivial given the how many incarcerated individuals

and staff have fallen ill at Lexington FMC. This Court, therefore, finds that the retribution,

deterrence, incapacitation, and rehabilitation interests served by the original sentence counsel in

favor of early release in this case. For these reasons, Mr. Bowman’s Motion for Compassionate

Release, (ECF No. 47), is GRANTED.

                                      V.      CONCLUSION

       For these reasons, Mr. Bowman’s Motion for Compassionate Release is GRANTED. (ECF

No. 47). Under 18 U.S.C. § 3582(c)(1)(A), the defendant is ordered to serve a “special term” of

supervised release not to exceed the unserved portion of the original term of imprisonment, i.e.,

14 months.

       As a condition of the “special term” of supervised release, Mr. Bowman shall participate

in the Home Incarceration component of the location monitoring program for a period up to the

remaining balance of his prison sentence. While on home incarceration in the location monitoring

program, you are restricted to your residence at all times, except for medical necessities, court

appearances or other activities specifically approved by the court. Mr. Bowman shall be monitored

by the use of technology as determined by the probation officer.




                                                8
   Case: 2:18-cr-00052-ALM Doc #: 50 Filed: 03/05/21 Page: 9 of 9 PAGEID #: 321




Mr. Bowman shall abide by all of the requirements established by the probation office related to

the use of this location monitoring technology. He shall pay all or part of the costs of location

monitoring based on his ability to pay as determined by the probation officer.

       Following the “special term” of supervised release, the originally imposed term of five

years of supervised release shall commence. The previously imposed conditions of supervised

release are unchanged.

       IT IS SO ORDERED.



                                             ALGENON L. MARBLEY
                                             CHIEF UNITED STATES DISTRICT JUDGE

DATED: March 5, 2021




                                                9
